UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1072



GERARD COMPAORE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-546-792)


Submitted:   June 27, 2005                 Decided:   July 26, 2005


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gerard Compaore, a native and citizen of Burkina Faso,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the immigration judge’s

order denying his requests for asylum, withholding of removal, and

protection under the Convention Against Torture and an order of the

Board   denying    his   motion    for   reconsideration.     We   deny   his

petition.

            We note that Compaore’s challenges to the underlying

decision of the immigration judge, as affirmed by the Board without

opinion, are not properly before the court because he did not file

a timely petition for review of the Board’s decision.          See 8 U.S.C.

§ 1252(b)(1) (2000); Stone v. I.N.S., 514 U.S. 386, 405 (1995)

(noting   the     time   limit    is   “mandatory   and   jurisdictional”).

Compaore’s petition is timely only as to the denial of his motion

for reconsideration.

            This court reviews the Board’s decision to grant or deny

a motion to reconsider for abuse of discretion.             INS v. Doherty,

502 U.S. 314, 323-24 (1992); see 8 C.F.R. § 1003.2(a) (2005).               A

motion for reconsideration asserts that the Board made an error in

its earlier decision and requires the movant to specify the error

of fact or law in the prior Board decision.                 See 8 C.F.R. §

1003.2(b)(1) (2005); Matter of Cerna, 20 I. & N. Dec. 399, 402 (BIA

1991) (noting that a motion to reconsider questions a decision for


                                       - 2 -
alleged errors in appraising the facts and the law).                The burden is

on the movant to establish that reconsideration is warranted.

INS v. Abudu, 485 U.S. 94, 110 (1988).                  “To be within a mile of

being   granted,     a    motion    for    reconsideration    has     to   give   the

tribunal to which it is addressed a reason for changing its mind.”

Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004).                 Motions that

simply repeat contentions that have already been rejected are

insufficient    to       convince   the    Board   to    reconsider    a   previous

decision.      Id.       We    find that the Board did not abuse its

discretion in denying Compaore’s motion to reconsider.

            Accordingly, we deny Compaore’s petition for review.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                PETITION DENIED




                                          - 3 -